DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The prior restriction requirement of October 1, 2020 of the present composition claims has been withdrawn in order to maintain consistency in view of the obviousness double patenting rejection of the method of using the same claims made in co-pending application U.S. Serial Number 16/750,959. 
Accordingly, claims 1-27 and 31-35 have been examined in the instant action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-27 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 48-87 of co-pending Application No. 16/750,959 (‘959 application).
The two sets of claims at issue are not identical in that the recited range number of carbon atoms for their respective aldehyde, ketone and monohydric alcohol components of the composition overlap but are not identical.  However, they are not patentably distinct from each other because both sets of claims are drawn a composition containing: a reaction product between a nitrogen-free monohydric alcohol and an aldehyde or ketone, and a reaction product between a nitrogen-free polyhydric alcohol and an aldehyde or ketone, wherein the reaction products I. and II. are selected from hemiacetals and acetals, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-3, 5-34 and 38 of co-pending Application No. 15/852,777 (‘777 application) that has currently been allowed.
The two sets of claims at issue are not identical in that the claims of the ‘777 application does not recite ranges for the number of carbon atoms of its respective aldehyde, ketone and monohydric alcohol components of the composition and refers to its alcohol component as a “sugar alcohol” as opposed to the polyhydric alcohol of the composition of the present claims..  However, they are not patentably distinct from each other because both sets of claims are drawn a composition containing: a reaction product between a nitrogen-free monohydric alcohol and an aldehyde or ketone, and a reaction product between a nitrogen-free polyhydric alcohol (that encompasses sugar alcohols, such as polysaccharides) and an aldehyde or ketone, wherein the reaction products I. and II. are selected from hemiacetals and acetals, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 23-27 are rejected under 35 U.S.C. 103 as unpatentable over Wagner (US 4,219,508 to Wagner, issued August 26, 1980).
Wagner discloses a process for the preparation of a mixture of various low molecular weight hydroxyaldehydes, hydroxyketones and polyhydric alcohols by the condensation of formaldehyde wherein unpurified synthesis gases obtained from large scale industrial production of formaldehyde can be used directly as the source of formaldehyde (abstract; col. 3, line 54 to col. 4, line 63).  The composition can comprise acetals and hemiacetals that are the reaction products of alcohols, aldehydes and ketones, wherein the alcohols can be polyhydric, such as glycol, and sugar alcohols, wherein the aldehyde is formaldehyde (col. 12, line 38 to col. 13, line 13; col. 14, lines 53-63; col. 15, line 56 to col. 16, line 63; col. 18, line 21 to col. 19, line 44; col. 23, line 51 to col. 24, line 44)  The reaction product can be an acetal/hemiacetal formed from a monohydric alcohol, such as methanol (nitrogen-free), with formaldehyde (col. 16, line 39-63; col. 23, line 51 to col. 24, line 26) wherein the composition can further contain a glucose or fructose reacted with formaldehyde used as a co-catalyst (col. 12, line 65 to col. 13, line 13).
Wagner discloses that the reactions are alkaline catalyzed at (col. 20, lines 47-60).  Wagner discloses that the monohydric alcohols can be methanol (col 24, lines 23-28)   Wagner discloses reaction products with amines such as primary amines having 1 to 10 carbon atoms are used (col.34, lines 1-13) and that the amines may include ammonia forming compounds that corresponds to those recited in present claims 12 and 13 (col. 36, line 43 to col. 38, line 6).
Although Wagner may not expressly disclose a composition possessing the two reaction products recited in present independent claims 1, it would have been obvious to provide a mixture combining the two reaction products because they are both disclosed in Wagner as preferred co-catalysts (col. 13, lines 7-13).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
Even though Wagner may not expressly teach all the weight percent/ratios recited in present dependent claims, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Wagner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768

March 8, 2021